Per Curiam.
This is a suit to foreclose a mechanics’ lien on the property of the appellants. Ryan & Knapstein, the contractors to whom the goods were alleged to have been sold, made no .appearance. Judgment was entered for the foreclosure of the lien in the amount of $46. From this judgment this appeal is taken.
The answer denied the furnishing of the material by the plaintiff. The two principal contentions of the appellants are, (1) that they were authorized by the respondent to pay the contractors the full amount of their claim; and (2) that the goods for which the lien was filed were not delivered for use in the building of the appellants, and were not used in the construction of said building. On the first proposition there is a direct conflict in the testimony. An examination of all the testimony in the case convinces us that there is not sufficient testimony that the goods were furnished for use, or were used, in the construction of the appellants’ building. The *437appellants rely upon the case of Seattle Lumber Co. v. Sweeney, 43 Wash. 1, 85 Pac. 677, where it was said by this court that, “while the testimony as to the delivery of the material and its use in the buildings is not as clear and satisfactory as it might be, yet there was competent evidence tending to show these facts, and in the absence of any testimony to the contrary, we would not be warranted in disturbing the findings of the court below.”
The case at bar does not come within this liberal rule, for without specially reviewing the testimony, which in large part is immaterial, we are unable to find competent testimony tending to show that the material Avas furnished for use in the building, or was so used. The person who, it is claimed, delivered the material, was not produced in court, nor his testimony furnished in any way ; and Avhile it is true that the most convincing testimony might not be required in a case of this kind, there must be some testimony tending to show the furnishing and the use of the materials for which the lien is claimed. No such testimony having been offered in this case, the judgment must be reversed, and the cause remanded Avith instructions to dismiss the action.